DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on March 24, 2022 in response to the first office action on merit.

Remarks
Pending claims for reconsideration are claims 2-21. 

Response to Arguments
Applicant’s arguments filed on March 24, 2022 have been fully considered but they are not persuasive.
In the remarks, applicant argues in substance:
In response to argument (Page 9, Para: 2-3) - Examiner respectfully disagrees with applicant’s argument regarding independent claims 2, 10, and 14. To begin with, applicant argues that the R-TTL value Nakazawa is not analogous to the “maximum TTL Value” applicant seeks, since the R-TTL since no determination of a “TTL value is greater than a maximum TTL value” is taught by Nakazawa. Examiner disagrees since without determination Nakazawa would not know which TTL value to return to a requester. Nakazawa discloses at a DNS Server i.e., a “recursive DNS server” set a R-TTL value i.e., a “maximum TTL value” for the requester after receiving a “cacheable duration” C-TTL value i.e., a “TTL value” from an external DNS server i.e., a “authoritative name server” and providing the requester the R-TTL value. Where the R-TTL i.e., the “maximum TTL” value duration is shorter than the cacheable duration C-TTL value i.e., the “TTL value” (Fig. 7; and Para 0110-0111; and Para 0139). Note: R-TTL value with shorter duration is provided the requester rather than C-TTL value; therefore, determination is made between the C-TTL and R-TTL values. Nakazawa discloses an analogous teaching. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7-8, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Treuhaft et al. (U.S. Patent Application Publication No.: US 2010/0274970 A1 / or “Treuhaft” hereinafter in view of Hiroaki Nakazawa (U.S. Patent Application Publication No.: US 2004/0143579 A1 / or “Nakazawa” hereinafter [both references are provided by the applicant]).
Regarding claim 2, Treuhaft discloses “A method for assigning a time-to-live ("TTL") value for a domain name system ("DNS") record, the method comprising” (Fig. 3; and Para 0013, a method of processing request for domain name information i.e., “DNS record” is disclosed; and Para 0014: where the domain name information relates to a TTL value):
 “transmitting a first DNS request associated with a first domain name to an authoritative name server” (Para 0066-0067:  request for domain name information is sent to an authoritative DNS Nameserver 342 i.e., an “authoritative name server”);  
“receiving, from the authoritative name server and in response to the first DNS request, (i) a first DNS record associated with the first domain name and (ii) a TTL value corresponding to the first DNS record” (Para 0067: lines 6-8, determines if the requested domain name information was obtainable; Fig. 5: Domain Name Record 400: TTL 404, the domain information contain the TTL value); 
[determining that the TTL value is greater than a maximum TTL value specified by a policy associated with the first DNS request];
“storing, in a memory, an association between the [maximum] TTL value and the first DNS record based on the policy [Note: applicant provided specification failed to explain what a “policy” is, at best the “policy” refers to a user preferences (see specification Para 0056)]” (Para 0068: lines 3-5, local a cache is updated with recently obtained domain name information; and Para 0077: lines 1-11; and Para 0068: lines 1-3, returns the retrieved information from the authoritative server to the client device; and Para 0044, discloses how the domain name information is resolved based on user preferences, where references includes rules, policies).
	But Treuhaft fails to specially disclose determining that a received TTL value from an authoritative name server in response to a DNS request is greater than a maximum TTL value.
However, Nakazawa discloses “determining that the TTL value is greater than a maximum TTL value specified by a [policy] associated with the first DNS request” (Fig. 7; and Para 0110-0111; and Para 0139: at a DNS Server i.e., a “recursive DNS server” set a R-TTL value i.e., “maximum TTL value” for a requester after receiving a “cacheable duration” TTL value i.e., a “TTL value” from an external DNS server i.e., a “authoritative name server” and providing the requester the R-TTL value. Where the R-TTL value duration is shorter than the “cacheable duration” TTL value).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of determining that a received TTL value from an authoritative name server in response to a DNS request is greater than a maximum TTL value of Nakazawa to the system of Treuhaft that would reduce DNS quires by the client device and the ordinary person skilled in the art would have been motivated to combine to reduce bandwidth consumption of a network.

Regarding claim 3, in view of claim 2, Treuhaft discloses “wherein the first DNS request is transmitted to the authoritative name server in response to receiving a second DNS request associated with the first domain name from a first client device, and further comprising determining that the policy applies to any DNS requests received from the first client device” (Fig. 3: Recursive DNS Nameserver 322; Client device 310; Authoritative DNS Nameserver 342; and Root DNS Nameserver 352; and Para 0066: lines 1-6, the recursive DNS nameserver 322 receives request for domain name information i.e., the “second DNS request” from the Client device 310 i.e., a “first client device”; and Para 67: lines 1-3, if the domain name information not found in local cache of the recursive DNS nameserver 322, a DNS request i.e., a “first DNS request” is issued to the authoritative DNS Nameserver 342 i.e., the “authoritative name server”).

Regarding claim 4, in view of claim 2, Treuhaft discloses “wherein the first DNS request is transmitted to the authoritative name server in response to receiving a second DNS request associated with the first domain name from a first client device, and further comprising determining that an address associated with first client device is included in one or more addresses specified by the policy” (Para 67: lines 1-3, if the domain name information not found in local cache of the recursive DNS nameserver 322, a DNS request i.e., a “first DNS request” is issued to the authoritative DNS Nameserver 342 i.e., the “authoritative name server”’ and Para 0045: a subscribers identifier is identified for a DNS request; and Para 0046).

Regarding claim 5, in view of claim 2, Treuhaft discloses “further comprising determining that the policy applies to any DNS requests associated with the first domain name” (Para 67: lines 1-3, if the domain name information not found in local cache of the recursive DNS nameserver 322, a DNS request i.e., a “first DNS request” is issued to the authoritative DNS Nameserver 342 i.e., the “authoritative name server”’ and Para 0045: a subscribers identifier is identified for a DNS request; and Para 0046).

Regarding claim 7, in view of claim 2, Treuhaft discloses “wherein the first DNS request is transmitted to the authoritative name server in response to receiving a second DNS request associated with the first domain name from a first client device, and further comprising transmitting the first DNS record to the first client device” (Fig. 3: Recursive DNS Nameserver 322; Client device 310; Authoritative DNS Nameserver 342; and Root DNS Nameserver 352; and Para 0066: lines 1-6, the recursive DNS nameserver 322 receives request for domain name information i.e., the “second DNS request” from the Client device 310 i.e., a “first client device”; and Para 67: lines 1-3, if the domain name information not found in local cache of the recursive DNS nameserver 322, a DNS request i.e., a “first DNS request” is issued to the authoritative DNS Nameserver 342 i.e., the “authoritative name server”; and Para 0068: lines 1-3, the recursive DNS nameserver 322 returns the retrieved information i.e., the “first DNS record” from the authoritative DNS Nameserver 342 to the client device).

Regarding claim 8, in view of claim 2, Treuhaft discloses “further comprising: decrementing the maximum TTL value stored in association with the first DNS record; and removing the first DNS record from the memory in response to the maximum TTL value reaching a pre-determined value” (Para 0068, deletes invalid TTL values).

Regarding claim 14, Treuhaft discloses “One or more non-transitory computer-readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of” (Para 0050, computer readable medium disclosed; and Para 0049, processor and memory):
 “transmitting a first DNS request associated with a first domain name to an authoritative name server” (Para 0066-0067:  request for domain name information is sent to an authoritative DNS Nameserver 342 i.e.,  an “authoritative name server”);  
“receiving, from the authoritative name server and in response to the first DNS request, (i) a first DNS record associated with the first domain name and (ii) a TTL value corresponding to the first DNS record” (Para 0067: lines 6-8, determines if the requested domain name information was obtainable; Fig. 5: Domain Name Record 400: TTL 404, the domain information contain the TTL value);  
[determining that the TTL value is greater than a maximum TTL value specified by a policy associated with the first DNS request]; 
“storing, in a memory, an association between the [maximum] TTL value and the first DNS record based on the policy” (Para 0068: lines 3-5, local a cache is updated with recently obtained domain name information; and Para 0077: lines 1-11; and Para 0068: lines 1-3, returns the retrieved information from the authoritative server to the client device; and Para 0044, discloses how the domain name information is resolved based on user preferences, where references includes rules, policies).
	But Treuhaft fails to specially disclose determining that a received TTL value from an authoritative name server in response to a DNS request is greater than a maximum TTL value.
However, Nakazawa discloses “determining that the TTL value is greater than a maximum TTL value specified by a [policy] associated with the first DNS request” (Fig. 7; and Para 0110-0111; and Para 0139: at a DNS Server i.e., a “recursive DNS server” set a R-TTL value i.e., “maximum TTL value” for a requester after receiving a “cacheable duration” TTL value i.e., a “TTL value” from an external DNS server i.e., a “authoritative name server” and providing the requester the R-TTL value. Where the R-TTL value duration is shorter than the “cacheable duration” TTL value).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of determining that a received TTL value from an authoritative name server in response to a DNS request is greater than a maximum TTL value of Nakazawa to the system of Treuhaft that would reduce DNS quires by the client device and the ordinary person skilled in the art would have been motivated to combine to reduce bandwidth consumption of a network.

Regarding claim 15, in view of claim 14, Treuhaft discloses “wherein the first DNS request is transmitted to the authoritative name server in response to receiving a second DNS request associated with the first domain name from a first client device, and the steps further comprising determining that the policy applies to any DNS requests received from the first client device” (Fig. 3: Recursive DNS Nameserver 322; Client device 310; Authoritative DNS Nameserver 342; and Root DNS Nameserver 352; and Para 0066: lines 1-6, the recursive DNS nameserver 322 receives request for domain name information i.e., the “second DNS request” from the Client device 310 i.e., a “first client device”; and Para 67: lines 1-3, if the domain name information not found in local cache of the recursive DNS nameserver 322, a DNS request i.e., a “first DNS request” is issued to the authoritative DNS Nameserver 342 i.e., the “authoritative name server”).

Regarding claim 16, in view of claim 14, Treuhaft discloses “wherein the first DNS request is transmitted to the authoritative name server in response to receiving a second DNS request associated with the first domain name from a first client device, and the steps further comprising determining that an address associated with first client device is included in one or more addresses specified by the policy” (Para 67: lines 1-3, if the domain name information not found in local cache of the recursive DNS nameserver 322, a DNS request i.e., a “first DNS request” is issued to the authoritative DNS Nameserver 342 i.e., the “authoritative name server”’ and Para 0045: a subscribers identifier is identified for a DNS request; and Para 0046).

Regarding claim 17, in view of claim 14, Treuhaft discloses “the steps further comprising determining that the policy applies to any DNS requests associated with the first domain name” (Para 67: lines 1-3, if the domain name information not found in local cache of the recursive DNS nameserver 322, a DNS request i.e., a “first DNS request” is issued to the authoritative DNS Nameserver 342 i.e., the “authoritative name server”’ and Para 0045: a subscribers identifier is identified for a DNS request; and Para 0046).

Regarding claim 19, in view of claim 14, Treuhaft discloses “wherein the first DNS request is transmitted to the authoritative name server in response to receiving a second DNS request associated with the first domain name from a first client device, and the steps further comprising transmitting the first DNS record to the first client device” (Fig. 3: Recursive DNS Nameserver 322; Client device 310; Authoritative DNS Nameserver 342; and Root DNS Nameserver 352; and Para 0066: lines 1-6, the recursive DNS nameserver 322 receives request for domain name information i.e., the “second DNS request” from the Client device 310 i.e., a “first client device”; and Para 67: lines 1-3, if the domain name information not found in local cache of the recursive DNS nameserver 322, a DNS request i.e., a “first DNS request” is issued to the authoritative DNS Nameserver 342 i.e., the “authoritative name server”; and Para 0068: lines 1-3, the recursive DNS nameserver 322 returns the retrieved information i.e., the “first DNS record” from the authoritative DNS Nameserver 342 to the client device).

Regarding claim 20, in view of claim 14, Treuhaft discloses “the steps further comprising: decrementing the maximum TTL value stored in association with the first DNS record; and removing the first DNS record from the memory in response to the maximum TTL value reaching a pre-determined value” (Para 0068, deletes invalid TTL values).


Claims 9, and 21 are rejected under AIA  35 U.S.C. 103(a) 35 U.S.C. 103 as being obvious over Treuhaft and Nakazawa in view of Futai et al. (CN Patent No.: CN102624716B / or “Futai” hereinafter [provided by the applicant]).

Regarding claim 9, in view of claim 2, Treuhaft discloses setting TTL value to zero (Para 0070).
Nakazawa assigns a maximum TTL value at a Local DNS which is shorter than the received TTL value obtained from a server (Para 0111).
But Treuhaft and Nakazawa fail to specially disclose decrementing a received TTL value. 
However, Futai discloses “further comprising: receiving, from a first client device, a second DNS request for the first DNS record; generating a second TTL value by decreasing the maximum TTL value stored in the memory based on when the second DNS request was received;  storing, in the memory, an association between the second TTL value and the first DNS record; and transmitting the first DNS record to the first client device in response to the second DNS request” (Futai, Para 0027, decreasing TTL value).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of decrementing a received TTL value Futai in the system of Treuhaft and Nakazawa to create system where decrementing the TTL value would enable deletion of a DNS record and the ordinary person skilled in the art would have been motivated to combine to thwart DNS attack on a system (Futai, Para 0027).

Regarding claim 21, in view of claim 14, Treuhaft and Nakazawa  in view of Futai disclose “the steps further comprising: receiving, from a first client device, a DNS request for the first DNS record; generating a second TTL value by decreasing the maximum TTL value stored in the memory based on when the second DNS request was received; storing, in the memory, an association between the second TTL value and the first DNS record; and transmitting the first DNS record to the first client device in response to the DNS request” (See rejection of claim 9).


Claims 6, 10-13, and 18 are rejected under AIA  35 U.S.C. 103(a) 35 U.S.C. 103 as being obvious over Treuhaft and Nakazawa in view of Roth et al. (US Patent No.: 9,602,482 B1 / or “Roth” hereinafter [provided by the applicant]).

Regarding claim 6, in view of claim 2, Treuhaft discloses setting TTL value to zero (Para 0070).
Nakazawa assigns a maximum TTL value at a Local DNS which is shorter than the received TTL value obtained from a server (Para 0111).
But Treuhaft and Nakazawa fail to specially disclose a maximum TTL value specified by a policy. 
However, Roth discloses “wherein the maximum TTL value specified by the policy is selected via an interface” (Roth, Col 10: 48-63, a policy dictates maximum TTL value).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of maximum TTL value specified by a policy of Roth to the system of Treuhaft and Nakazawa that would set a threshold value for client access to authentication service and the ordinary person skilled in the art would have been motivated to combine to ensure client compliance with the policy (Roth, Col 10: 48-63).

Regarding claim 10, Treuhaft discloses “A method for assigning a time-to-live ("TTL") value for a domain name system ("DNS") record, the method comprising” (Fig. 3; and Para 0013, a method of processing request for domain name information i.e., “DNS record” is disclosed; and Para 0014: where the domain name information relates to a TTL value):
[receiving, via a user interface, a TTL policy associated with a given DNS parameter, wherein the TTL policy specifies a maximum TTL for one or more DNS records that satisfy the given DNS parameter]; 
“receiving, from the authoritative name server, (i) a first DNS record and (ii) a TTL value corresponding to the first DNS record” (Para 0067: lines 6-8, determines if the requested domain name information was obtainable; Fig. 5: Domain Name Record 400: TTL 404, the domain information contain the TTL value);
[determining that the first DNS record satisfies the given DNS parameter associated with the TTL policy]; 
“and storing, based on the TTL policy, an association between the first DNS record and the maximum TTL value” (Para 0068: lines 3-5, local a cache is updated with recently obtained domain name information; and Para 0077: lines 1-11; and Para 0068: lines 1-3, returns the retrieved information from the authoritative server to the client device; and Para 0044, discloses how the domain name information is resolved based on user preferences, where references includes rules, policies).
	But Treuhaft fails to specially disclose determining that a received TTL value from an authoritative name server in response to a DNS request is greater than a maximum TTL value.
However, Nakazawa discloses “determining that the first DNS record satisfies the given DNS parameter associated with the TTL [policy]” (Fig. 7; and Para 0110-0111; and Para 0139: at a DNS Server i.e., a “recursive DNS server” set a R-TTL value i.e., “maximum TTL value” for a requester after receiving a “cacheable duration” TTL value i.e., a “first TTL value” from an external DNS server i.e., a “authoritative name server” and providing the requester the R-TTL value. Where the R-TTL value duration is shorter than the “cacheable duration” TTL value).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of determining that a received TTL value from an authoritative name server in response to a DNS request is greater than a maximum TTL value of Nakazawa to the system of Treuhaft that would reduce DNS quires by the client device and the ordinary person skilled in the art would have been motivated to combine to reduce bandwidth consumption of a network.
Furthermore, Treuhaft and Nakazawa fail to specially disclose a maximum TTL value specified by a policy. 
	However, Roth discloses “receiving, via a user interface, a TTL policy associated with a given DNS parameter, wherein the TTL policy specifies a maximum TTL for one or more DNS records that satisfy the given DNS parameter” (Roth, Col 10: 48-63, a policy dictates maximum TTL value).
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of maximum TTL value specified by a policy of Roth to the system of Treuhaft and Nakazawa that would set a threshold value for client access to authentication service and the ordinary person skilled in the art would have been motivated to combine to ensure client compliance with the policy (Roth, Col 10: 48-63).

Regarding claim 11, in view of claim 10, Treuhaft discloses “wherein the given DNS parameter comprises at least one of a given domain name or an address associated with a given device” (Para 0045: a subscribers identifier is identified for a DNS request; and Para 0046).

Regarding claim 12, in view of claim 10, Treuhaft discloses “further comprising: receiving a request from a first client device for the first DNS record; and transmitting the first DNS record and the maximum TTL value to the first client device in response to the request” (Para 0066: lines 1-6, the recursive DNS nameserver 322 receives request for domain name information i.e., a “first DNS request” from the Client device 310 i.e., a “first client device”; and Para 0068: lines 1-3, the recursive DNS nameserver 322 returns the retrieved information i.e., the “first DNS record” from the authoritative DNS Nameserver 342 to the client device).

Regarding claim 13, in view of claim 10, Treuhaft discloses “further comprising: decrementing the maximum TTL value stored in association with the first DNS record; and removing the first DNS record from the memory in response to the maximum TTL value reaching a pre-determined value” (Para 0068, deletes invalid TTL values).

Regarding claim 18, in view of claim 14, Treuhaft discloses “wherein the maximum TTL value specified by the policy is selected via an interface” (see rejection of claim 6).





Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dean Drako (US 2010/0131646 A1) disclose “…receiving a DNS request from a certain source IP address; evaluating the policy based on the source IP address of the DNS request; and based on the policy decision, terminating the DNS request without a reply or providing the requested IP address in reply to the query” (Para 0068).

Ari Backholm (US 2016/0380961 A1 [provided by the applicant]) discloses:
…DNS caching includes, at a mobile device for operating in a wireless network, providing, within the mobile device, a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second TTL value is used in place of the first TTL value [Abstract].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431